Citation Nr: 0737201	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A personal hearing was held before a Veterans Law Judge in 
February 2006 who is no longer employed at the Board.  The 
Board remanded the claim to the RO in March 2006 for further 
development and consideration.  In an October 2007 letter, 
the Board informed the veteran that the individual who 
presided at the February 2006 hearing, who would ordinarily 
have participated in making the final determination of the 
claim, was no longer employed by the Board and that the 
veteran had the right to a hearing before another Veterans 
Law Judge.  If he did not respond within thirty days from the 
date of the letter, the Board would assume that he did not 
want an additional hearing and proceed accordingly.  See 38 
C.F.R. § 20.707.  The veteran is presumed to have received 
the October 2007 notice because it was not returned in the 
mail.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Because the veteran did not respond by within 30 days, he has 
waived the right to an additional hearing.  The case has 
accordingly been reassigned.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran participated in combat.  

2.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

3.  The preponderance of the evidence is against a finding 
that the veteran has PTSD as a result of his service in the 
military.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006 and 
August 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, attempted to verify the incidents 
alleged to have occurred in service, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
An examination is not needed in this case because the only 
evidence indicating the veteran experienced an inservice 
stressor is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the appellant's claim since it 
could not provide evidence of an inservice stressor.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not been independently verified.  The 
veteran claims that he has PTSD as a result of being under 
constant enemy mortar and rocket attack, was almost killed 
many times, and witnessed the deaths of fellow servicemen 
while stationed in Vietnam.  The veteran's service personnel 
and medical records do not corroborate any of these 
incidents.  He served in Vietnam from December 1967 to March 
1969 with an Artillery unit (D Btry, 6th Bn, 56th Arty).  He 
participated in the Vietnam Counter Offensive Phase III and 
the TET Counter Offensive.  His military occupational 
specialty (MOS) was light truck driver.  

Service in or near a "combat zone" does not necessarily mean 
that he himself engaged in combat against the enemy.  See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)).  Moreover, a 
general statement in service personnel records that he 
participated in a particular operation or campaign does not, 
alone, establish that he had combat service because the terms 
"operation" and "campaign" encompass combat and non-combat 
activities.  Id.  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized 
citations or other official records.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Id.  The veteran's assertions of combat service are 
not ignored, but are evaluated along with other evidence.  
Id.  However, again, mere assertion of combat service, alone, 
is insufficient to establish this fact. Id.  The vague and 
general nature of stressor allegations, when considered along 
with other considerations - lack of combat- specific awards; 
no notation in DD 214 as to assignment to combat duty - are 
highly probative and tend to disfavor the claim.  

Although the RO already has requested several times that he 
furnish a list of his claimed in-service stressor events, the 
response from the veteran did not provide sufficient detail 
(specific names, places and dates) to enable the RO to verify 
these incidents.  See, e.g., Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1991) (the duty to assist is not always a one-
way street).  The Board remanded the claim for further 
development in March 2006, noting that many RO letters, some 
providing the veteran with the dates for his VA examinations, 
have been returned by the U.S. Postal Service as 
undeliverable.  At his hearing, he explained his problems in 
maintaining a permanent residence; and expressed a 
willingness to provide any needed information or attend any 
future examination.  The Board noted that the information 
regarding the stressful events he claims occurred in Vietnam, 
including his hearing testimony, lacked enough detail to 
permit verification.  So he was given another opportunity to 
provide more specific information.  In remanding this case, 
to give the veteran this additional opportunity, the Board 
pointed out that he must accept some personal responsibility 
in the verification of his alleged stressors by providing the 
requested names, dates and places in question. 

The veteran did not reply to letters dated in March 2006 and 
October 2006, which requested further information regarding 
his inservice stressors.  The veteran himself must carry the 
burden of advancing sufficiently detailed information about 
at least one incident to enable VA to corroborate them.  He 
has not done so here, even though this responsibility lies 
with him under 38 C.F.R. § 3.159(c)(2)(i) and he had ample 
notice of the importance of a verified stressor in his case.

The veteran representative, in written argument dated in 
September 2007, essentially pointed out that the holding in 
Pentecost v. Principi, 16 Vet. App. 124 (2002) provides that 
a veteran need not corroborate a noncombat stressor of enemy 
rocket attacks on a base where his unit was stationed with 
evidence of his physical proximity to, or firsthand 
experience with, the attacks, but rather that his presence 
with the unit at the time the attacks occurred corroborates 
his statement that he experienced such attacks personally.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Therefore, the representative requests that an attempt should 
be made to determine if the veteran's base where he was 
stationed was under rocket and mortar attack during his 
period of service at the base.  

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost since there 
is no independent evidence of events he described.  In 
Pentecost, the veteran submitted evidence that his unit was 
subjected to rocket attacks.  In Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), the Court stated that:

The factual data required, i.e., names, 
dates and places, are straightforward 
facts and do not place an impossible or 
onerous task on appellant.  The duty to 
assist is not always a one-way street.  
If a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.

The claim can also be distinguished from Pentecost as that 
veteran stated that when mortar and rocket attacks occurred, 
"incoming rounds would whistle then stop and you knew they 
were coming down but not where they would hit.  This is 
traumatic in itself."   Pentecost, 16 Vet. App. at 127.  
Although the holding in Pentecost does not require actual 
proximity to and participation in rocket and mortar attacks, 
in this case, the veteran reported almost being killed and 
witnessing the deaths of fellow servicemen during many 
attacks.  In addition, his VA psychiatrist, in a letter dated 
in July 2002, stated that the veteran has PTSD, in part, due 
to episodes of witnessing the deaths of fellow servicemen.  
Such specific incidents require verification, as they do not 
relate to the general stress of just being in a base under 
attack that the veteran in Pentecost experienced.  The record 
does not support a conclusion that he personally engaged in 
combat; and there is no objective evidence that corroborates 
his testimony or statements relating to any claimed non-
combat stressor.

The veteran has been diagnosed with PTSD.  However, to 
warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and meet the criteria of DSM-IV.  Moreover, the 
diagnosis of PTSD must be based either on a claim of account 
of events during demonstrated combat status or on verified 
stressors.  The Board is not bound to accept any diagnosis 
not conforming to the DSM-IV criteria and no probative weight 
may be assigned to any diagnoses of PTSD based on the 
veteran's noncredible account of combat participation or 
unverified stressors.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 




ORDER

Entitlement to service connection for PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


